                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SAMUEL ARCHULETA,                                   Case No. 18-cv-06432-HSG
                                   8                    Petitioner,                          ORDER DENYING CERTIFICATE OF
                                                                                             APPEALABILITY
                                   9             v.

                                  10     OAKLAND SUPERIOR COURT,
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          On October 22, 2018, Petitioner filed a petition for writ of habeas corpus seeking relief

                                  14   from his 1987 state conviction for first degree burglary. Dkt. No. 1. On February 4, 2019, this

                                  15   action was DISMISSED for want of jurisdiction and judgment was entered in favor of

                                  16   Respondent. Dkt Nos. 12 and 13. On November 22, 2019, Petitioner filed a notice of appeal with

                                  17   the Ninth Circuit Court of Appeals. Dkt. No. 14. The Ninth Circuit has remanded this action for

                                  18   the limited purpose of granting or denying a certificate of appealability. For the reasons set forth

                                  19   below, the Court DENIES a certificate of appealability.

                                  20          The federal rules governing habeas cases brought by state prisoners require a district court

                                  21   that issues an order denying a habeas petition to either grant or deny therein a certificate of

                                  22   appealability. See Rules Governing § 2254 Case, Rule 11(a). A judge shall grant a certificate of

                                  23   appealability “only if the applicant has made a substantial showing of the denial of a constitutional

                                  24   right,” 28 U.S.C. § 2253(c)(2), and the certificate must indicate which issues satisfy this standard,

                                  25   id. § 2253(c)(3). “Where a district court has rejected the constitutional claims on the merits, the

                                  26   showing required to satisfy § 2253(c) is straightforward: [t]he petitioner must demonstrate that

                                  27   reasonable jurists would find the district court’s assessment of the constitutional claims debatable

                                  28   or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). For the reasons set forth in the Court’s
                                   1   February 4, 2019 Order of Dismissal, the Court finds that Petitioner has not made a substantial

                                   2   showing that he has been denied a constitutional right. Accordingly, a certificate of appealability

                                   3   will be denied.

                                   4          This case remains closed.

                                   5          IT IS SO ORDERED.

                                   6   Dated: 3/4/2019

                                   7                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                   8                                                   United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
